DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Madsen et al (2014/0324272) in view of official notice.
Regarding claims  1, 11 and 12 Madsen discloses,
 	An imaging device operable to capture a stereoscopic image of the bale (note paragraph 0062, fig. 2, block 26, 3D imaging device include stereo camera that captures bale in front of agriculture vehicle);
 	A computing device in communication with the imaging device for receiving the stereoscopic image of the bale, the computing device including a processor and a memory having a shape identification algorithm (note fig. 2, block 32 and paragraph 0062, imaging device includes processing unit, deriving 3D data set of captured bale interpreted as shape information) stored thereon, wherein the processor is operable to execute the shape identification algorithm to: 
 	compare the stereoscopic image of the bale to a three- dimensional standard to identify a deviation of the bale from the three- dimensional standard (note paragraph 0063, cites block , comparing 3D data set with reference data set stored of 3D imaging device, i.e. precise dimension of bale); 
 	Madsen does not clearly discloses assign the bale a shape quality score based on the comparison of the stereoscopic image of the bale to the three-dimensional standard, wherein the shape quality score indicates a magnitude of the deviation of the bale from the three-dimensional standard.
However, assigning quality score based on the comparison is well-known in the art, and the fact that the limitation is well-known, the examiner takes “Official Notice”. The limitation assigning the bale a shape quality score based on the comparison of the stereoscopic image of the bale to the three-dimensional standard is used for proper connection. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to assign a quality score in Madsen such that one can analyze and have data of the precise nature of the comparison.  

Regarding claim 11:
  	Claims 11-16 are  rejected under 35 U.S.C. 103 as being unpatentable over Madsen et al and official notice as applied to claim 1 above, and further in view of Foster et al (9,560,808).
Regarding claim 11 Madsen and Official notice discloses, capturing stereoscopic image, comparing image with 3D standards and quality score.  Madsen and official notice do not clearly disclose determining if a bale wrap disposed around a circumference of the bale is broken or is unbroken based on the comparison.  Foster discloses determining if a bale wrap disposed around a circumference of the bale is broken or is unbroken based on the comparison (note col. 5 lines 54-57 and col. 6 lines 15-20, control system detect if bale is wrapped correctly or incorrectly).  Madsen and Foster are combinable because they are from the same field of endeavor.  It would have been obvious to one of ordinary skill in the art before the effective filing date to include determining if a bale wrap disposed around a circumference of the bale is broken or is unbroken based on the comparison in the system of Madsen and official notice in view of Foster.  The suggestion/motivation for doing so would be the need to detect bale forming and wrapping error.   It would have been obvious to combine Foster with Madsen and official notice to obtain the invention as specified by claim 11.


Regarding claims 2 and 14 Madsen discloses,
  	Wherein the imaging device includes a stereo camera having at least two separate lenses, with each respective lens having a respective image sensor (note fig. 2 block 26 paragraph 0062, well known stereo camera includes left stereo camera and right  camera, which are separate, thus separate lenses).

Regarding claims 3 and 13 Madsen discloses,
 	Wherein the imaging device is positioned to capture the stereoscopic image of the bale outside of a baling chamber of a baler implement (note fig. 1, block 26 and paragraph 0061, 3D imaging device  includes stereo camera capture surrounding area of the agricultural vehicle).


Regarding claims 4 and 16 Madsen does not clearly disclose determining an adjustment for a baler implement based on the shape quality score.
   	However, determining an adjustment based on quality score based of the comparison is well-known in the art, and the fact that the limitation is well-known, the examiner takes “Official Notice”. The limitation determining and adjustment of quality score based on the comparison of the stereoscopic image of the bale to the three-dimensional standard is used for proper connection. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine an adjustment on a quality score in Madsen such that one can analyze and have data of the precise nature of the comparison.  

Regarding claim 6 Fevold discloses,
 	Wherein the processor is operable to execute the shape identification algorithm to calculate a volume of the bale from the stereoscopic image of the bale (note paragraph 0046, dimension of object, 3D data set, length, width and height, data for computing volume).

Regarding claim 8  Madsen does not clearly discloses communicating  quality score
However, communicating quality score is well-known in the art, and the fact that the limitation is well-known, the examiner takes “Official Notice”. The limitation communicating quality score is used for proper connection. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to communicate quality score in Madsen such that the system can be aware of the data related to quality score.  


Regarding claims 9 and 15 Madsen disclose,
 	Shape identification algorithm to associate a location of the bale with the stereoscopic image of the bale (note paragraph 0063, boundary lines detected, examiner interprets as location).

Regarding claim 10 Madsen discloses,
 	Wherein the imaging device is mounted on a baler implement (note fig. 1, block 26, image device, mounted on agricultural vehicle, paragraph 0061).

 	Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Madsen in view of Fevold (2019/0294914)
Regarding claims 5 and 17 Madsen discloses,
 	Shape identification in deriving three-dimensional data set.   Madsen does not clearly discloses generating point cloud representing the stereoscopic image.  Fevold discloses generating a point cloud representing the stereoscopic image and save the point cloud in the memory (note fig. 7 and paragraph 0061, generates 3D point cloud, for estimating bale pose, computing is performed in processor).  Madsen and Fevold are combinable because they from the same field of endeavor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generating point cloud representing the stereoscopic image in the system of Madsen as evidenced by Fevold.  The suggestion/motivation for doing so provides accuracy in the processing in need to increase speed in harvesting bale (note paragraph 0003).  It would have been obvious to combine Fevold with Madsen to obtain the invention as specified in claims 5 and 17.

Claims 7 is  rejected under 35 U.S.C. 103 as being unpatentable over Madsen et al and official notice as applied to claim 1 above, and further in view of Foster et al (9,560,808).
Regarding claim 7 Madsen and Official notice discloses, capturing stereoscopic image, comparing image with 3D standards and quality score.  Madsen and official notice do not clearly disclose determining if a bale wrap disposed around a circumference of the bale is broken or is unbroken based on the comparison.  Foster discloses determining if a bale wrap disposed around a circumference of the bale is broken or is unbroken based on the comparison (note col. 5 lines 54-57 and col. 6 lines 15-20, control system detect if bale is wrapped correctly or incorrectly).  Madsen and Foster are combinable because they are from the same field of endeavor.  It would have been obvious to one of ordinary skill in the art before the effective filing date to include determining if a bale wrap disposed around a circumference of the bale is broken or is unbroken based on the comparison in the system of Madsen and official notice in view of Foster.  The suggestion/motivation for doing so would be the need to detect bale forming and wrapping error.   It would have been obvious to combine Foster with Madsen and official notice to obtain the invention as specified by claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449. The examiner can normally be reached Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





G.D.
June 4, 2022
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664